Title: John Quincy Adams to William Cranch, 6 November 1785
From: Adams, John Quincy
To: Cranch, William


     
      Haverhill Novr. 6. 1785.
     
     I received on Saturday evening your kind favour of the day preceding, and although I was then far, very far from being in a pleasant State of mind: yet I could not help smiling at your geometrical proof that if you shared my sorrows with me, they would not be so great. I had been much affected the day before, when Mr. Thaxter returning from Salem inform’d us of our aunt’s Death. I had read the same day in the Salem Paper, an account from New York of the funeral of Mr. Hardy, a gentleman I was well acquainted with and for whom I had the Sincerest esteem and Respect. Your own Sensibility will make you readily believe, that either of these Events was sufficient, to make any person very pensive, but coming both together, the Effect must be greater. But excepting these Circumstances I have regain’d entirely my peace of mind, which was for a few days a little ruffled; Few Persons I believe enjoy a greater share of happiness, than I do; and indeed I know few persons who have more Reason to be happy. Health, and the mens conscia recte, two inestimable blessings, I as yet enjoy; and a person cannot be very unhappy I believe, with them.
     I admire with you the conduct of our Uncle, upon so trying an Occasion. It called to my mind a beautiful passage in Hamlet who speaking of mourning cloaths says.
     
      These indeed seem,
      For they are what a man may put upon.
      But I have that within, which passeth show.
      These but the trappings and the suits of woe.
     
     
     
      Novr. 11th
     
     Was I now to tell you my heart is at ease, you would with justice think me criminal. Oh! my friend! I have been witness to a scene of distress, which would call sympathy from a colder heart than your’s or mine. Not all the comparisons that wits or Poets have ever made, can give a sufficient idea of the frailty of human life, and happiness. Experience alone, can shew it us. Wednesday evening, I was down at Mr. White’s, the only house in Town, which I visit often and one, in which it is impossible to pass time disagreeably. At about 7 o’clock Mr. J. Duncan, came in and enquired for his mother. She had disappeared, about a quarter of an hour before. You will probably, before this reaches you, have seen a particular Account of the Event, with all the Circumstances, attending it. It will therefore be enough for me to say, that after a fruitless search all night, she was found early yesterday morning, never to be lost again. This afternoon we followed her to the grave. The affliction of the different branches of that amiable family, is easily conceived; not expressed. But they bear it with that fortitude, and resignation, so becoming to Christians. They have only to grieve for themselves: the God who pleased in that manner to take her from the world, imputes not the evil to her, and we have no Reason to doubt but she is completely happy.
     Adieu, my friend, let me hear from you as soon as possible: remember me, affectionately to Leonard. I fear this Event will affect him deeply, but I am perswaded his good Sense, will inspire him with proper firmness. My Love to Charles, and compliments to his Chum. I wonder Charles has not written a word since he left us. I would write to him, but have not a minute of time to spare.
     
      Your’s
      J. Q. Adams
     
     
      P.S. Novr. 15th. This will go by Peabody, I have not found any body going to Boston, since I wrote it. I intend to go to see Mr. White’s family and your Sister this Evening. They are all well and their affliction begins to lose its sharpest edge. We have had a dull time here, for a week, and countenances have not yet wholly lost the melancholy that was cast over them. Reason is troublesome, when the Passions are violently moved, but must inevitably resume after a short interval, its sway, over the human Breast.
      Let me know your Progress in the noble Hymn of Cleanthes: don’t wait till you have finish’d it, but communicate the Verses as you write them: be persuaded that I have friendship enough for you, to criticise freely, whatever I shall think, lends to criticism, and I only request you would serve me with the same candour.
      Remember me again to your Chum. I look forward with great Pleasure, to the five weeks, he will be here in the Winter, and wish, I could form the same hopes with Respect to you.
      I dont know how long I should run on in this manner, had I time; but I think I have already sufficiently exercised your Patience, and can will only say add I am your’s
     
     J. Q. A.
    